PER CURIAM.
Section 901.19, Florida Statutes (1991), authorizes the police to enter a dwelling without a warrant only if the police are authorized to make a felony arrest. In Ortiz v. State, 600 So.2d 530 (Fla. 3d DCA 1992), this court found that the police cannot make a warrantless entry into a house in order to make a misdemeanor arrest. See also Benefield v. State, 160 So.2d 706 (Fla.1964); Rucker v. State, 302 So.2d 490 (Fla. 2d DCA 1974).
In the instant case, the trial court made a finding that the police entered the apartment without a warrant to make an arrest for a misdemeanor. Moreover, the police entered without announcing their purpose. State v. Bamber, 630 So.2d 1048 (Fla.1994) (Police required to knock and announce their presence and purpose before forcibly entering residence). Therefore, we find that the trial court erred in denying the defendant’s motion to suppress physical evidence.
Reversed and remanded for further proceedings consistent with this opinion.